DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 46-51 are objected to because of the following informalities:  
In claim 46, on line 19, it appears that the word “cylinder” is missing. Applicant claims “the first inking unit” but it appears that applicant intended to claim “the first inking unit cylinder”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giori (WO 2005/077656) in view of Müller et al. (DE 102005005303, hereafter Muller) and Hawitt (US 5,267,793)
	With respect to claim 40, Giori teaches a gravure printing unit for printing onto substrate in a gravure printing process, the gravure printing unit comprising: a forme cylinder (plate cylinder 23), which forme cylinder comprises on a circumference of the forme cylinder, an image-forming pattern of individual forme cylinder recesses, an inking unit for inking the pattern of the individual recesses provided on the forme cylinder, said inking unit having a first inking unit cylinder (inking cylinder 5), which first inking unit has, in a region of its outer cylindrical surface, first inking unit cylinder recesses that correspond to the individual recesses on the forme cylinder, an inking device in the inking unit and by which inking device, the first inking unit cylinder can be inked in a region of an application point lying on a circumference of the first inking unit cylinder; a feed system for supplying the inking device with printing ink. (pages 8-9, Fig. 3)
	Giori does not teach a temperature control device, by the use of which temperature control device a temperature of the printing ink to be supplied to the inking device can be controlled or an ink distribution device having at least one ink distributor, which at least one ink distributor can be moved back and forth in the axial direction of the first inking unit cylinder by an ink distributor drive and which one of comprises an end that protrudes into an ink supply chamber of the inking device, at least in the working position, and comprises an ink outlet of a line system provided for feeding in ink, which leads into the ink supply chamber.
Muller teaches a printing unit (printing unit 01) for printing onto substrate according to a printing method, said printing unit having a forme cylinder (forme cylinder 43), and having an inking unit by which the pattern of recesses provided on the forme cylinder is inked, wherein the forme cylinder can be partially inked from an inking device via a first inking unit cylinder (anilox roller 54), which has recesses in the region of its outer cylindrical surface, wherein the first inking unit cylinder having the recesses is configured as temperature controllable, in that control means are comprised, via which the temperature at the first inking unit cylinder can be varied in a targeted manner during operation. (See translation, pages 10-12, Figs. 1-2)
	It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the structure of Giori to include temperature control for the ink feed system, as taught by Muller, in order to control the properties of the ink in order to better control the quality of the resulting printed images.
	It is well known to provide an ink distribution device having an ink distributor. For example, Hawitt teaches a printing unit for printing onto a substrate Including an ink distribution device having at least one ink distributor (ink agitating blade16), which at least one ink distributor can be moved back and forth in the axial direction of the first inking unit cylinder (inking roller 14) by an ink distributor drive (drive mechanism 20) and which one of comprises an end that protrudes into an ink supply chamber (ink tray 12) of the inking device, at least in the working position, and comprises an ink outlet of a line system provided for feeding in ink, which leads into the ink supply chamber. (col. 2, lines 16-36, Fig. 3)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Giori to include an ink distribution device, as taught by Hawitt, in order to prevent the build-up of contaminants in the nip area, providing more uniform distribution of the ink on the inking roller.
Allowable Subject Matter
Claims 37-39, 41 and 43-51 are allowed. The following is an examiner’s statement of reasons for allowance: 
With respect to claim 37, the prior art fails to teach or render obvious a gravure printing unit as claimed, particularly including an inking device comprising a first inking unit cylinder which has first inking unit cylinder recesses that correspond to individual ones of individual forme cylinder recesses on the forme cylinder, a second inking unit cylinder which contacts the first inking unit cylinder and which comprises ones of ink transferring elevations and raised areas on a circumference, wherein the inking device comprises, on at least a downstream side of an ink application point, in an operating direction of rotation of the first inking unit cylinder, a retaining means configured as one of an ink blade and a doctor blade, which is in physical contact with an outer cylindrical surface of the first inking unit cylinder and by use of which printing ink applied previously to the outer cylindrical surface is removed, downstream of the ink application point and upstream of a first nip between the first inking unit cylinder and the second inking unit cylinder in combination with the remaining claimed structure.
With respect to claim 46, the prior art fails to teach or render obvious a method for one of adjusting and modifying a transfer of ink in a printing unit operating according to a gravure printing process, particularly including carrying out a partial inking of the forma cylinder from an inking device using a first inking unit cylinder having first individual inking unit cylinder recesses which correspond to individual forme recesses on the forme cylinder, providing a second inking unit cylinder forming a first nip point with the first inking unit cylinder, the second inking unit cylinder being partially inked by the first inking unit cylinder, in combination with the remaining steps of the method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed March 21, 2022, with respect to claim 40, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853